Citation Nr: 1519996	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  06-34 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel






INTRODUCTION

The Veteran served on active duty from August 1970 to January 1980 and from November 1982 to July 1996.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In decisions dated in October 2010 and February 2012, the Board referred the issue of entitlement to a TDIU to the agency of original jurisdiction (AOJ) for adjudication.  The Board found that the issue of entitlement to TDIU was raised during the course of the appeal of the increased rating claim for migraine headaches.  In particular, the Veteran has claimed that he has been unemployable since 1996 due primarily due his migraine headaches.  When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to a TDIU will be considered "part and parcel" of the claim for benefits for the underlying disability, as an attempt to obtain an appropriate disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  

This matter was remanded to the AOJ for additional action in March 2014.  The Board finds that the AOJ substantially complied with the mandates of the Board remand including the provision of a VA medical opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Of note, while the Veteran's representative listed the issue of an increased rating for headaches as one of the issues on appeal in the April 2015 Brief, the Board decided that issue in March 2014 and it is therefore no longer on appeal.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities consist of migraine headaches (currently rated at 50 percent); hypothyroidism (currently rated at 30 percent); left hip abduction (currently rated at 20 percent); retinopathy of the left eye (currently rated at 10 percent); left ureteral calculus (currently rated at 10 percent); actinic keratosis of the right hand and forehead (currently rated at 10 percent); right elbow tendonitis (currently rated at 10 percent); chronic patellofemoral pain syndrome of the left knee (currently rated at 10 percent); a ganglion cyst of the right wrist (currently rated as noncompensable); otitis media and externa (currently rated as noncompensable); a burn and shrapnel scar of the left foot and ankle (currently rated as noncompensable); a scar of the right shoulder (currently rated as noncompensable); left hip extension (currently rated as noncompensable); and left hip flexion (currently rated as noncompensable); with a combined total schedular rating of 80 percent from January 10, 2005.  

2.  The Veteran has a high school education and work experience as administrative specialist, postal clerk, recruit instructor, hull technician, boiler technician, and test writer.  

3.  The Veteran's service-connected disabilities are not shown to have precluded him from either securing and/or following all forms of substantially gainful employment consistent with his educational and work background and the Veteran is not precluded from performing light physical or sedentary employment consistent with his educational and work background.  


CONCLUSION OF LAW

The criteria for entitlement to a total rating based on individual unemployability by reason of service-connected disabilities are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 4.3, 4.15, 4.16 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has met its duty to notify for the claim.  The RO provided notice letters to the Veteran in August 2012 and January 2013, prior to the initial adjudication of the TDIU claim.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Furthermore, neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted. 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claim being decided herein, and the duty to assist requirements have been satisfied.  VA treatment records, Tricare records, private medical evidence including treatment records and statements from physicians, and Social Security Administration (SSA) records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claim.  

The Veteran was afforded VA examinations in 2005, 2006, and 2010 and medical evidence was obtained as to the nature and severity of service-connected disabilities and how the disabilities functionally impacted the Veteran.  A medical opinion was obtained in August 2014 as to whether the Veteran's service-connected disabilities precluded him from gainful employment.  

In the March 2014 remand, the Board directed the RO to schedule the Veteran for a VA examination to address whether his service-connected disabilities prevented him from all forms of substantially gainful employment.  The VA examination was scheduled in August 2014.  However, the Veteran failed to report to the examination, and neither he, nor his representative has offered good cause for his failure to report.  In this regard, the "duty to assist is not always a one-way street" and the Veteran is obligated to cooperate in the development of her pending claims.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Furthermore, though requested, the Veteran did not return a substantially complete VA Form 21-8940 (Veteran's Application for Increased Compensation based on Unemployability).  

The Board finds that the VA examinations conducted in 2005, 2006, and 2010, and the 2014 medical opinion are adequate for adjudication purposes.  The examinations and opinion were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and/or a thorough examination of the Veteran.  The examiners carefully examined the Veteran and the examination reports are accurate and fully descriptive, and fully address the criteria necessary to adjudicate this appeal.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

The Board finds that the duties to notify and assist the Veteran have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim. 

2.  Analysis: Entitlement to TDIU

The Veteran asserts that he is unemployable due primarily to his migraine headaches, which he states have been of essentially the same frequency and severity since service.  In particular, he has reported constant headaches which are more severe approximately 2-4 times per month, in that he has difficulty thinking or functioning and must lay down for 1-3 days.  The Veteran indicated that he had not been able to work for years because of the prostrating headaches.  See the November 2006 statement.  

Review of the record shows that the Veteran has not worked since 1996.  He has been in receipt of SSA disability benefits effective since June 2000.  The October 2007 fully favorable decision from the SSA indicates that the Veteran was found to have severe impairment based on Gulf War Syndrome as of that date.  There are also several medical opinions indicating that the Veteran is unemployable due to Gulf War Syndrome, including migraine headaches as well as other symptomatology or disabilities for which he has not been granted service connection.  See e.g. July 2008 private record.  

All veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).

"Marginal employment," for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment." 38 C.F.R. § 4.16(a) . 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the veteran actually works and without regard to the veteran's earned annual income..."  Other factors to be considered in determining whether a veteran is unemployable are his level of education, his employment history, and his vocational attainment.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992).

The Veteran's service-connected disabilities consist of migraine headaches (currently rated at 50 percent); hypothyroidism (currently rated at 30 percent); left hip abduction (currently rated at 20 percent); retinopathy of the left eye (currently rated at 10 percent); left ureteral calculus (currently rated at 10 percent); actinic keratosis of the right hand and forehead (currently rated at 10 percent); right elbow tendonitis (currently rated at 10 percent); chronic patellofemoral pain syndrome of the left knee (currently rated at 10 percent); a ganglion cyst of the right wrist (currently rated as noncompensable); otitis media and externa (currently rated as noncompensable); a burn and shrapnel scar of the left foot and ankle (currently rated as noncompensable); a scar of the right shoulder (currently rated as noncompensable); left hip extension (currently rated as noncompensable); and left hip flexion (currently rated as noncompensable).  

The Veteran has a combined total schedular rating of 80 percent from January 10, 2005.  See the August 2014 rating decision.  Thus, the percentage requirements of § 4.16(a) are met from January 10, 2005. 

The remaining issue is whether the Veteran's service-connected disabilities preclude, or have precluded, him from engaging in all forms of substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991). 

The Board finds that the weight of the evidence of record shows that the service-connected disabilities do not prevent the Veteran from securing and following all forms of substantially gainful employment consistent with his work and educational background.  The weight of the medical evidence shows that the service-connected disabilities do not preclude sedentary or light physical work activity. 

Regarding the Veteran's work and educational background, the evidence shows that he has a high school education and work experience as an administrative specialist, postal clerk, recruit instructor, hull technician, and boiler tech.  See the Veteran's military personnel records and the December 2010 VA examination report.  At the time of retirement from military service, the Veteran had been writing exams at the Naval Air Station in Pensacola.  See the March 2005 VA examination report.  

The weight of the evidence shows that the service-connected migraine headaches (current rating of 50 percent), the Veteran's predominant disability per his statements, cause moderate occupational impairment, but do not preclude the Veteran from engaging in all forms of substantially gainful employment.    

The March 2005 VA examination report indicates that the Veteran indicated that he has headaches daily and some days, they are worse than others.  He reported that the symptoms are worse with exposure to fumes such as perfume, traffic fumes, and insecticides, or foods such as MSG or foods cooked in aluminum pots.  He stated that his headaches are better if he takes Aleve, but Aleve only takes the edge off and does not completely relieve the headache.  The Veteran indicated that he has tried Elavil, Ultram, and Fioricet in the past, but they were not helpful.  He reported that he is able to perform his activities of daily living as he has "learned to live with his headaches."  He had no aura, nausea, vomiting or vision changes. 

The December 2010 VA examination report details the history of the Veteran's headaches disorder.  The VA examiner reviewed the claims folder including the post-service treatment records from the Naval Hospital Pensacola.  The VA examiner noted that in in February 2005, there was a diagnosis of headaches with a normal neurologic exam.  In September 2005, the diagnosis was chronic daily headaches as part of Gulf War Syndrome and the Veteran was prescribed Fiorinal in October 2005.  The records show that he had a diagnosis of chronic daily headaches in August 2006 and since that time, he had not been able to get back to work because of the increased headaches.  A consult dated in September 2006 indicates that the Veteran experienced headaches 2-3 times per months and the headaches were aggravated by perfumes and fumes and relieved by lying down and naproxen intake.  Tension type headaches were diagnosed in October 2006.  An October 2006 record indicates that the diagnosis was chronic daily headaches with unclear etiology.  It was noted that he had a history of prostrating headaches occurring 1-2 times a week triggered by perfumes and not associated with photophobia, phonophobia, or gastrointestinal upset.  The Veteran was prescribed Depakote in October 2006.  He was seen by different primary care physicians and an allergist in July 2008 and the diagnosis was chronic prostrating headaches due to irritants, rhinitis, and sinusitis.  A consult in March 2010 mentioned migraine headaches as a diagnosis and a recent consult dated in November 2010 diagnosed chronic prostrating headache triggered by chemicals, fragrances, and scents.  The Veteran was advised to continue Fiorinal because his headaches were occurring weekly.  

The December 2010 VA examination report notes that the Veteran reported that the prostrating headaches attacks are precipitated by smelling fumes; the flare-ups were 9/10 (10 most severe) and during the flare-up, the Veteran was unable to reason or think because of the pain.  The Veteran stated that the attacks last for 2-3 days.  The current treatment was Fiorinal and resting in a dark and silent room.  The Veteran underwent neurological examination which was essentially negative.  The VA examiner opined that the service-connected migraine headaches caused moderate functional limitation. 

The August 2014 VA medical opinion indicates that the VA examiner extensively reviewed the Veteran's file including the 2013 letter and records from Dr. Dean, letters in support of the Veterans claim, medical treatment records, and VA examination reports.  The VA physician indicated that the functional limitations of each condition were taken into account from the previously noted records and based upon review of these records, he opined that the Veteran was capable of sedentary to light physical activity, based on his service-connected conditions alone, if he so chose.  

The competent and credible evidence does not establishes that the service-connected migraine headaches preclude the Veteran from engaging in all forms of substantially gainful employment.  The weight of the evidence shows that the service-connected migraine headaches cause moderate functional limitations and do not preclude sedentary to light physical activity or employment.  The evidence shows that the Veteran has a work history in sedentary to light physical activity, as an administrative clerk, postal clerk, and in writing exams.   

The Board recognizes that the Veteran's headaches cause significant impairment, and it is for that reason that he is assigned a 50 percent schedular rating based upon findings of very frequent, completely prostrating and prolonged attacks, that are productive of severe economic inadaptability.  See 38 C.F.R. § 4.71a, Diagnostic Code 8100.  The high schedular rating that is assigned to the headaches disorder is recognition that the impairment makes it difficult to obtain and keep employment and that the Veteran's industrial capabilities are impaired.  See 38 C.F.R. § 4.1; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Board does not dispute that the Veteran experiences some industrial impairment due to his service-connected headaches.  However, the degree of impairment is adequately reflected by the 50 percent schedular rating.  Accordingly, the Board finds the evidence of record fails to show that the Veteran's service-connected headaches, either singularly or in combination with the other service-connected disabilities, are so severely disabling as to render the Veteran unable to secure or follow all forms of substantially gainful employment.

The Board finds that the weight of the evidence shows that the service-connected hypothyroidism (current rating of 30 percent) does not preclude the Veteran from engaging in all forms of substantially gainful employment.  A July 2006 VA examination report indicates that the Veteran reported that his doctors documented that he had fatigability, mental sluggishness, and constipation due to the hypothyroidism.  He was currently taking thyroid medication on a regular basis with fairly good control.  It was noted that there was no history of headaches, changes in vision, neurological symptoms, or weight changes.  On exam, the thyroid was not palpable and no abnormalities were noted.  The diagnosis was hypothyroid, controlled with medications, with the residual effects of fatigability, constipation, and mental sluggishness.  In August 2014, the VA physician who reviewed the claims file and opined that the Veteran was capable of sedentary to light physical activity, based on his service-connected conditions alone, if he so chose.  

The Board finds that the weight of the evidence shows that the service-connected left hip abduction (current rating of 20 percent); left hip extension (current rating of 0 percent); and left hip flexion (current rating of 0 percent), right elbow tendonitis (current rating of 10 percent); and chronic patellofemoral pain syndrome of the left knee (current rating of 10 percent) preclude the Veteran from performing heavy physical work but do not preclude sedentary or light physical employment activity.   

The March 2005 VA examination report shows diagnoses of bursitis of the left hip, chronic; right elbow tendonitis; and chronic patellofemoral pain syndrome of the left knee.  Regarding the left hip, the Veteran reported that he had symptoms of daily aching pain which was a 6/10.  He reported that with walking, he had sharp pains that were 9/10 and his symptoms were worse if he stands more than one minute or walks more than 30 feet.  He reported taking Motrin for his pain but did not find it to be very helpful.  He was not able to perform some of his activities of daily living such as walking around his property or mowing grass, but was unable to drive his car which has a clutch.  He had great difficult climbing stairs.  He has not had any physician prescribed periods of incapacitation in the past 12 months due to the left hip.  On examination of the hips, the Veteran was unable to tolerate any manipulation of either hip and he cried out with pain with any attempts at passive or active range of motion. 

Regarding the right elbow tendinitis, the Veteran reported that his chief complaint was constant aching which was 5/10 and weakness if he tried to lift anything.  He stated that he is required to use his left arm or both hands to lift anything heavier than a milk carton.  He was unable to turn a wrench.  He was able to perform his activities of daily living but stated it was difficult.  He has had no physician prescribed periods of incapacitation in the last 12 months because of his elbow.  On examination, there was some limitation of flexion, supination and pronation of the right elbow/arm.  There was no incoordination, fatigability, or further limitation in range of motion with repetitive motion of the right elbow.   

Regarding the chronic patellofemoral pain syndrome in the left knee, the Veteran reported that his chief complaint was aching in his left knee which was constant and was a 6/10.  He did not have swelling.  Symptoms were worse if he climbs stairs, stands more than one minute, or walks more than 30 feet.  He was able to perform his activities of daily living but said it was difficult.  He had no physician prescribed periods of incapacitation in the last 12 months.  Examination revealed flexion of the left knee to 100 degrees; it was noted that this caused a great deal of pain in his left hip and in his left knee.  The Veteran was able to extend to 0 degrees.  There was marked tenderness to palpation over the joint lines of the left knee but no effusion or inflammation.  It was noted that the Veteran complained of severe pain with all maneuvering of his left knee.    

The December 2010 VA examination report indicates that on examination, the Veteran had a wide based gait.  He currently used a one prong cane but reported using a walker at home.  There was no atrophy or loss of tone.  Range of motion of the left hip was limited by pain and effort.  The diagnosis was left hip bursitis and the examiner opined that there was moderate functional limitation.  Regarding clinical response to range of motion testing, the examiner noted that the Veteran's effort was suboptimal and partially reduced by effort and deconditioning.  The August 2014 VA medical opinion indicates that the VA examiner opined that the Veteran was capable of sedentary to light physical activity, based on his service-connected conditions alone, if he so chooses.  

The Board finds that the weight of the evidence shows that the service-connected retinopathy of the left eye (current rating of 10 percent) does not preclude the Veteran from engaging in all forms of substantially gainful employment.  The March 2005 VA optometry examination report indicates that the Veteran's best corrected acuity was 20/30 in the right eye and 20/25 in the left eye and his best corrected near acuity was 20/40 in the right eye and 20/30 in the left eye.  The optometrist indicated that the Veteran had a history of central serous chorioretinopathy in the left eye resulting in decreased visual field secondary to residual scarring in macula. The optometrist indicated that the etiology was unknown, but there was a high association in younger males with high stress and type A personalities which would be linked to this Veteran's assignment.  No treatment was rendered other than to monitor the condition.  The examiner noted that the Veteran had refractive error in both eyes, improved with lenses.  In August 2014, the VA physician opined that the Veteran was capable of sedentary to light physical activity, based on his service-connected conditions alone, if he so chose.  

The Board finds that the weight of the evidence shows that the service-connected actinic keratosis of the right hand and forehead (current rating of 10 percent); ganglion cyst of the right wrist (current rating of 0 percent); scar of the right shoulder (current rating of 0 percent); and the burn and shrapnel scar of the left foot and ankle (current rating of 0 percent) do not preclude the Veteran from engaging in all forms of substantially gainful employment.  The March 2005 VA examination report indicates that there was no medical evidence of actinic keratosis at the time of the exam.  The July 2006 VA examination report indicates that the Veteran reported that the scars on his right upper chest and left ankle were tender to touch and the one on the right upper chest kept him from raising his arm.  There were no other complaints.  On exam of the right upper chest, there was a 0.5 centimeter well-healed scar with no depression, pain to palpation, adherence to underlying tissue, irregularity, instability, ulcerations, drainage, inflammation, or keloid formation.  There was no pain associated with this area with movement of the shoulder.  The diagnosis was shrapnel scar on the right upper chest with no documented residual effects.  On examination of the second scar on the ankle, the shrapnel and burn scar was well-healed.  There was no palpable tenderness over the scar, irregularity, atrophy, scaling, keloid formation, instability, ulcerations, breakdown of the skin, inflammation, or drainage.  The diagnosis was burn scar and shrapnel scar on the right ankle with no documented residual effects.  In August 2014, the VA physician opined that the Veteran was capable of sedentary to light physical activity, based on his service-connected conditions alone, if he so chose.  

The Board finds that the weight of the evidence shows that the service-connected otitis media and externa (current rating of 0 percent) and left ureteral calculus (current rating of 10 percent) do not preclude the Veteran from engaging in all forms of substantially gainful employment.  As noted, in August 2014, the VA physician reviewed the claims file and opined that the Veteran was capable of sedentary to light physical activity, based on his service-connected conditions alone, if he so chose.  

The Veteran has offered his own assertions regarding the level of impairment resulting from his service-connected disabilities, and the Board finds him competent and credible to testify regarding observable symptoms and events.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, any assertion by the Veteran that he could not work is undermined by the medical evidence of record.  

The Board finds that the VA medical opinions to have great evidentiary weight and outweigh the Veteran's own lay assertions and statements.  The VA examiners and VA physicians reviewed the claims folder, considered the Veteran's reported medical history, work history, and lay statements concerning the service-connected disabilities, and/or examined the Veteran.  The VA medical opinions reflects a comprehensive and reasoned review of the entire evidentiary record.  The VA examiners provided the bases and rationale for the medical conclusions.  The VA examiners and physicians provided opinions as to the severity of the disabilities and/or whether the disability prevented the Veteran from gainful employment.  The Board points out that the examiners have the skill and expertise to render an opinion as to the Veteran's occupational impairment due to a disorder.  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Black v. Brown, 10 Vet. App. 279, 284 (1997).  The VA medical opinions are based on sufficient facts or data, is the product of reliable principles and methods, and the medical professional applied the principles and methods reliably to the facts of the case.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The record shows that the Veteran applied for, and was ultimately granted, disability benefits from SSA, effective June 5, 2000.  See the October 2007 SSA decision.  However, SSA found that the Veteran was disabled due to Gulf War syndrome.  Service connection is not in effect for Gulf War syndrome.  See the Board decision dated in October 2010, the September 2005 rating decision, and the March 1997 rating decision.  The Board also notes that VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) (while a SSA decision is not controlling for purposes of VA adjudication, it may be "pertinent" to a veteran's claim).

In sum, the Board does not dispute that the Veteran experiences some, even significant, industrial impairment due to his service-connected disabilities.  However, the degree of impairment is adequately reflected by the combined schedular rating of 80 percent.  See Van Hoose, 4 Vet. App. at 361.  Accordingly, the Board finds the evidence of record fails to show that the Veteran's service-connected disabilities, either singularly or in combination, are so severely disabling as to render him unable to secure or follow all forms of substantially gainful employment.  As the Board has concluded that although the Veteran meets the minimum disability percentage requirements for schedular TDIU, the Veteran's service-connected disabilities are not so severely disabling as to render him unable to secure or follow all forms of substantially gainful employment, remand to the Director, Compensation and Pension Service, for extra-schedular consideration is not warranted. 

The benefit of the doubt doctrine has been considered, however, the preponderance of the evidence is against the claim for TDIU, therefore, the doctrine is not for application, and the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

A total rating based on individual unemployability by reason of service-connected disabilities is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


